Case 2:19-cr-00537-DRH-SIL Document 1-1 Filed 11/14/19 Page 1 of 1 PageID #: 7




                                                                                               F ''- e rrlCE
                                                                                           \N CLERKc'So'tJRl E.Q.N.Y.
                                                                                     U.S. Q\SiR\C1
                                           INFORMATION SHEET

                                  UNITED STATES DISTRICT couRi1'
                                                                                              NOV 141019             *
                                 EASTERN DISTRICT OF                Ci{oRK.l°'§ isLA5 037
1.      Title of Case: United States v. Andrew Frey

2.      Related Magistrate Docket Number(s): _N_o_n_e_ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                            LQCKL, ~'vl. Jo
3.      Arrest Date: n/a
                         ----------------------------------
4.      Nature of offense(s):          IZI Felony
                                       □     Misdemeanor

5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rules):N_o_n_e_ _ _ _ _ _ _ _ _ _ _ _ __

6.      Projected Length of Trial:            Less than 6 weeks            IZI
                                              More than 6 weeks            □

7.      County in which crime was allegedly committed: ___
                                                         S-"'-ut7;.;. ;:.fo__,,; l--=k__C____o;. . ; .u__n__
                                                                                                          ty_ _ _ _ _ __
        (Pursuant to Rule 50.l(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012. 1                               □ Yes      IZl No

9.      Has this indictment/information been ordered sealed?                        lgj   Yes D No

10.     Have arrest warrants been ordered?                                          IZI Yes     □ No


11.     Is there a capital count included in the indictment?                        □ Yes      IZI No

                                                                 RICHARDP.DONOGHUE
                                                                 United States Attorney

                                                       By:<          2--'
                                                           Monica K. Castro
                                                           Assistant U.S. Attorney
                                                           (631) 715-7894


        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
